DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 6 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). It is recommended that the Applicant cancel claim 6, or re-word it to state that the implant is configured to replace the diseased region of bone that is affected by osteosarcoma. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al. (US Pub. No. 2010/0010638; hereinafter Jones).
Jones discloses the following regarding claim 1: a customised orthopaedic implant formed of metal (e.g., Figs. 1A-1B, 1D, 1F, 9A-24; paras. 0061, 0083), the implant formed by a method comprising the following steps:  5a. scanning a bone, the bone being a diseased bone from which a region of bone that is diseased is to be resected to obtain a three dimensional digital image of an unresected volume of the diseased bone; b. resecting the region of bone that is diseased to leave a remaining volume of the bone from which the diseased region has been resected;  10c. scanning the remaining volume of bone after the region of bone that is diseased has been resected to obtain a corresponding three dimensional digital image of the remaining volume of bone; d. comparing the three dimensional digital image of the unresected volume of bone to the corresponding three dimensional digital image of the remaining 15volume of bone to estimate a volume of the region of bone that has been resected; e. using the estimate of the volume of the region of bone that has been resected to generate a three dimensional computer model that substantially conforms to a configuration of the volume of the region of bone that was 20resected and is topologically optimised to substantially restore a biomechanical function of the bone on implantation of a customised orthopaedic implant corresponding to the optimised three dimensional computer model; and f. manufacturing the customised orthopaedic implant from the optimised three dimensional computer model, wherein the implant is configured for insertion 25into the region of the remaining bone from which the diseased region of bone has been resected in step b., wherein the customised orthopaedic implant (paras. 0061, 0091) is substantially comprised of a lattice-type geometry that has a periodic arrangement (Figs. 1A-1B, 1D, 1F, 9A-24) and that is conformal to the resected volume of bone (paras. 0057-0061) and is optimised to substantially restore the biomechanical function of the bone in consideration of the anatomical function and of the properties of the bone type corresponding to the region of diseased bone that has been resected (paras. 0057-0061, 0083, 0091, 0123), together with patient-specific parameters and the anticipated loads to which the implant will be subjected during various typical 5activities and movements (paras. 0057-0061, 0083, 0091, 0123).  
Please note that the present claims are device claims, which are directed towards an orthopaedic implant. The methods of making and the methods of using a device are not considered germane to the patentability of the device itself. Method limitations in article claims are only considered to the extent that they further define the final structure of the claimed apparatus. As presently worded, the scope of the subject matter fails to structurally distinguish the device of the claims from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Jones discloses the following regarding claim 2: a customised orthopaedic implant according to claim 1, wherein a porosity of the lattice-type geometry is varied at a region of the implant configured to interface with the remaining volume of the bone so as to enhance bone ingrowth (paras. 0011-0014).  
Jones discloses the following regarding claim 3: a customised orthopaedic implant according to claim 1, wherein said implant is 10manufactured using additive technology (para. 0061).  
Jones discloses the following regarding claim 4: a customised orthopaedic implant according to claim 3, wherein the step of manufacturing using additive technology involves selective laser melting (para. 0061).  
Jones discloses the following regarding claim 5: a customised orthopaedic implant according to claim 3, wherein said implant is optimised to meet additive manufacturing constraints (para. 0061).  
15 Jones discloses the following regarding claim 6: a customised orthopaedic implant according to claim 1, wherein the diseased region of bone is affected by osteosarcoma (para. 0126).  
Jones discloses the following regarding claim 7: a customised orthopaedic implant according to claim 1, wherein steps a. to f. occur consecutively during a period of time in which a patient is under anaesthesia (para. 0061).  
20 Jones discloses the following regarding claim 8: a customised orthopaedic implant formed of metal (paras. 0061, 0083), the implant being substantially comprised of a lattice-type geometry that has a periodic arrangement (Figs. 1A-1B, 1D, 1F, 9A-24) and is conformal to a configuration of a region of bone that was resected to remove bone that is diseased and is optimised to substantially restore a biomechanical function of a bone from which the region of bone was resected on implantation of the 25customised orthopaedic implant in consideration of the anatomical function and of the properties of a bone type corresponding to the region of bone that was resected (paras. 0057-0061, 0083, 0091), together with patient-specific parameters and anticipated loads to which the implant will be subjected during various typical activities and movements (paras. 0057-0061, 0083, 0091, 0123).  
Jones discloses the following regarding claim 9: a customised orthopaedic implant according to claim 8, wherein a porosity of the lattice-type geometry is varied at a region of the implant configured to interface with a volume of bone remaining after the region of bone has been resected to remove bone that is diseased so as to enhance bone ingrowth (paras. 0011-0014).  
5 Jones discloses the following regarding claim 10: a customised orthopaedic implant according to claim 8, wherein said implant is optimised to meet additive manufacturing constraints (para. 0061).  
Jones discloses the following regarding claim 11: a customised orthopaedic implant according to claim 8, wherein said implant is manufactured using additive technology (para. 0061).  
Jones discloses the following regarding claim 12: a customised orthopaedic implant according to claim 11, wherein manufacturing 10using additive technology involves selective laser melting (para. 0061).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774